Citation Nr: 1641333	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-09 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for PTSD.  In January 2010, the RO increased the Veteran's rating from 30 to 50 percent disabling, effective April 7, 2008, a date that was within one year prior to filing the claim for increase.  In August 2014, the Veteran testified before the Board at a hearing held at the VA Central Office.  The Board remanded the claim in October 2014 for additional development.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected disability has not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, DC 9411 (2015).

2.  The schedular criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

PTSD

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 50 percent disabling under DC 9411.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

 A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

In this case, the Board finds that an increased 70 percent rating is warranted for the Veteran's PTSD throughout the pendency of the appeal.  In so finding, the Board has carefully reviewed the copious treatment records, and finds that those treatment records are of higher probative value than the December 2008 and January 2016 VA examinations that found less severe psychiatric symptoms.  The VA treatment records demonstrate that throughout the appeal period, the Veteran has struggled with numerous roadblocks related to his PTSD, such as impaired impulse control to include verbal altercations with family members and unknown civilians, tendencies to isolate such that he grocery shops infrequently, suicide attempts in 2008 and 2009 and suicidal ideation thereafter to include thinking of walking into traffic, difficulty in adapting to stressful circumstances to include in a work-like setting or when attempting to obtain needed services such as housing when he was homeless in 2015, and an inability to establish and maintain effective relationships.  In fact, the December 2008 VA examiner concluded that the Veteran was "unable to establish and maintain effective work/school and social relationships because he cannot cope with normal social interactions."  The examiner assigned the Veteran a GAF score of 55, which is indicative of moderate symptoms, however, the above statement suggests more than moderate impairment.  In July 2014, the Veteran's treating psychologist submitted a statement that the Veteran suffered from many PTSD symptoms, such as flashbacks, nightmares, irritability and angry outbursts, feelings of detachment from others and emotional numbness, mistrust of others, social isolation, avoidance, exaggerated startle response, intrusive thoughts, and difficulty with thoughts and concentration.  The psychologist stated that the Veteran had had homicidal thoughts on three occasions.  He struggled with alcohol abuse.  Again, these symptoms described by the Veteran's treating psychologist differ from those found on 2016 VA examination, at which time the examiner found that the Veteran's PTSD was partially in remission with only occasional symptoms.  In fact, the VA examiner noted that the Veteran had just recently gotten into a verbal screaming match with a woman in a store.  Thus, when weighing the evidence of record, demonstrating that the Veteran has sought counseling and psychiatric medication management for many years related to his PTSD, and the symptoms and struggles described therein, the Board finds that a higher 70 percent rating is warranted.

However, a 100 percent rating is not warranted in this case because the evidence weighs against a finding of total social and occupational impairment.  As described in more detail below, the Veteran has stated his belief that he could work in an isolated employment position, and stated on January 2016 VA examination that he had traveled to Washington D.C. to advocate for other veterans for many years.  Socially, he stated at his hearing that he would socialize with two neighbors.  The evidence otherwise reflects that he has traveled to see family in Atlanta through the years.  He lived with his sister, though he was frustrated with her.  The evidence generally reflects that he is independent in his daily activities and is able to communicate with others when necessary.  The symptoms described in the 100 percent rating criteria, or others of similar severity, frequency, and duration, have not been shown in this case.  Vazquez-Claudio, 713 F.3d at 118.  While the Veteran has expressed homicidal ideations to his psychologist, the medical evidence and the Veteran's statements do not suggest that such thoughts or ideations are of a persistent nature.  Accordingly, a rating higher than 70 percent is not warranted.

The Board has also considered whether the PTSD rating issue should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

Given the grant of a 70 percent rating herein, the Veteran meets the schedular criteria for TDIU.  However, the Board finds that the weight of the probative evidence is against the Veteran's claim for a TDIU.  The Veteran has not responded to the October 2015 request for his employment history and he has not filled out a VA-Form 21-8940.  Thus, his previous earnings and employment history are unclear other than statements made during his hearing or to the VA medical center.  Therefore, such highly pertinent evidence, such as when the Veteran felt he could no longer work full-time, cannot be considered.

Importantly, while the Veteran has stated that his PTSD affects his employment, he has not stated that it precludes employment.  Rather, he has stated that he would be able to work in a socially isolated position.  The VA treatment records reflect that he had applied to a job at Walmart but had not been hired, however, the reasons for such are not clear.  A March 2010 VA Vocational Rehabilitation Medical Infeasibility Determination found no evidence that the Veteran could not work because of his PTSD.  Rather, it was noted that the Veteran had not worked since 2000 due to a medical condition that caused him to faint.  

The January 2016 VA examiner concluded that the Veteran's PTSD did not cause a functional impairment with regard to employment.  The examiner noted the Veteran's reported history of advocating for other veterans for years.  The examiner made the distinction that although he reported PTSD symptoms that affected his employment for many years following his Vietnam service, currently, he was not communicating psychological problems related to his service that would affect employment.  The Board has considered that on December 2008 VA examination, the examiner determined that the Veteran was unable to establish and maintain effective work relationships because he could not cope with normal social interactions.  The Board does not find such statement to equate to a finding of unemployability.  The crux of that conclusion focuses on social interactions, however, as the Veteran stated at his hearing, he could work in a socially isolated situation and had been assisting other veterans for many years.  The 2008 VA examiner went on to conclude that the Veteran had no difficulty understanding complex commands and was able to attend to his activities of daily living.  On the whole, it does not appear that the examiner was concluding that the Veteran could not maintain gainful employment, but was instead listing what occupational and social impairments were present, as has been taken into account by his 70 percent rating for PTSD.  

Significantly, there is no medical opinion to support the Veteran's claim that his service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment.  In so finding, the Board has taken into consideration the limited information known about the Veteran's employment history and educational and vocational attainment.  The Veteran has stated that he worked as a carpenter previously but that he, along with others, were laid off.  The evidence does not reflect that the Veteran's PTSD was the cause of his termination. 

Accordingly, when weighing the competent and credible evidence of record, the Board finds that the evidence weighs against the Veteran's claim for a TDIU, and the claim must be denied.


ORDER

An increased 70 percent rating for PTSD is granted, subject to the laws and regulations governing monetary benefits.

A TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


